               Case MDL No. 2967 Document 34 Filed 09/21/20 Page 1 of 2



                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION

    In re Clearview AI, Inc., Consumer Privacy      )
    Litigation                                      ) MDL Docket No. 2967
                                                    )

    COALITION PLAINTIFFS’ NOTIFICATION OF SUPPLEMENTAL INFORMATION

          The Coalition Plaintiffs 1 hereby notify the Panel of a development in the matter of

Carmean v. Macy’s Retail Holdings, Inc. (“Carmean”), No. 1:20-cv-4589 (N.D. Ill.) (Aspen, J.),

namely, that the case has been stayed pending the Panel’s decision. See Exhibit 1 (Docket Entry).


Dated: September 21, 2020             Respectfully submitted,

                                      LOEVY & LOEVY

                                      /s/ Scott R. Drury
                                      Scott R. Drury (drury@loevy.com)
                                      311 N. Aberdeen, 3rd Floor
                                      Chicago, IL 60607
                                      312.243.5900 (phone)
                                      312.243.5902 (fax)
                                      Plaintiff’s Counsel in Mutnick v. Clearview AI, Inc.,
                                      No. 1-20-cv-512 (N.D. Ill.)

                                      Michael William Drew (mwd@neighborhood-legal.com)
                                      NEIGHBORHOOD LEGAL, LLC.
                                      20 N. Clark, Ste. 3300
                                      Chicago, IL 60602
                                      (312) 967-7220
                                      Plaintiff’s Counsel in Hall v. Clearview AI, Inc.,
                                      No. 1:20-cv-846 (N.D. Ill.) and Carmean v. Macy’s Retail
                                      Holdings, Inc., No. 1:20-cv-4589 (N.D. Ill.)




1
 The Coalition Plaintiffs consist of the plaintiffs in the following actions: Mutnick v. Clearview
AI, Inc. (“Mutnick”), No. 1:20-cv-512 (N.D. Ill.); Hall v. Clearview AI, Inc. (“Hall”), No. 1:20-
cv-846 (N.D. Ill.); Marron v. Clearview AI, Inc. (“Marron”), No. 1:20-cv-2989 (N.D. Ill.);
Thornley v. Clearview AI, Inc. (“Thornley”), No. 1:20-cv-3843 (N.D. Ill.); Carmean v. Macy’s
Retail Holdings, Inc. (“Carmean”), No. 1:20-cv-4589 (N.D. Ill.); and Roberson v. Clearview AI,
Inc., No. 1:20-cv-3705-CM (S.D.N.Y.).
Case MDL No. 2967 Document 34 Filed 09/21/20 Page 2 of 2



                   Gary Lynch (glycnh@carlsonlynch.com)
                   CARLSON LYNCH, LLP
                   1133 Penn Avenue, 5th Floor
                   Pittsburgh, PA 15222
                   (412)-322-9243
                   Plaintiffs’ Counsel in Marron v. Clearview AI, Inc.,
                   No. 1:20-cv-2989 (N.D. Ill.)

                   Brian Patrick O'Meara (bomeara@fordellp.com)
                   FORDE & O’MEARA LLP
                   111 West Washington Street, #1100
                   Chicago, IL 60602
                   (312) 641-1441
                   Plaintiffs’ Counsel in Thornley v. Clearview AI, Inc.,
                   No. 1:20-cv-3843

                   Steven T. Webster (swebster@websterbook.com)
                   WEBSTER BOOK LLP
                   300 N. Washington Street, Suite 204
                   Alexandria, VA 22314
                   (888) 987-9991
                   Plaintiff’s Counsel in Roberson v. Clearview AI, Inc.,
                   No. 1:20-cv-3705-CM




                             2
